DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant's preliminary amendment filed on 11/12/2019 is acknowledged.
Claims 29-49 are pending. 


3. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. Claims 33-34 and 39 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

(i) Claims 33 and 34 are indefinite in reciting various antigens followed by symbols “/m,” whose meaning or significance are unknown.  Therefore, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  

(ii) Claim 39 is indefinite in the recitation of “at least two mRNAs comprising at least one open reading frame,” because it is unclear whether each mRNA comprises at least one ORF, or all mRNAs may comprise the same ORF.

Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


6. Claims 29, 35-36, 37, 40-46 and 47-49 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4-5, 17, 6-12 and 14-16, respectively, of prior U.S. Patent No. 10434158 (cited on IDS).  This is a statutory double patenting rejection.



7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


8. Claims 30-34 and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10434158 (cited on IDS).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘158 patent.



The limitations of claims 30-31 are inherent in the claims of the ‘158 patent, because any tumour-specific antigen comprises either one or multiple antigenic epitopes.

Further, there are two sources of tumour-specific antigens: (i) wild-type proteins expressed by tumor cells but not significantly expressed by essential normal tissues, and (ii) neoantigens resulting from mutations in proteins expressed by tumor cells, and one of skill in the art would have been aware that most if not all tumors contain both types of tumour-specific antigens.  Accordingly, the limitations of claim 32 are met.  

Claims 33 and 34 is included in the rejection, because the listed antigens include some of the well-known, typical and most commonly mutated tumor antigens which would be at once envisages by a skilled artisan, e.g. p53, bcr/abl, K-Ras, N-Ras, BRCA1 and BRCA2, to name a few.

Claims 38 and 39 are included, because the advantages of including multiple antigens in vaccine compositions were known and utilized in the art at the time the invention was made.


9. Claims 29-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9974845 (cited on IDS).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘845 patent.



The limitations of instant claims 36 and 40-47 are recited in claims 2 and 4-10 of the ‘845 patent.  Claims 30-34 and 38-39 are included in the rejection for the same reasons as presented in section 8 above.

Claim 37 in included, because it was common to chemically modify RNA molecules to improve their stability.  Claim 48 and 49 are included, because it is advantageous to formulate two therapeutics in a single composition for concurrent administration, and it was common to combine compositions intended for concurrent administration in a kit.


10. Claims 29-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10117920 (cited on IDS).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘920 patent.

Claim 1 of the ‘920 patent is directed to a method of treating a subject having a cancer or a tumor disease comprising administering to the subject: (i) an immunogenic composition comprising at least one mRNA comprising at least ORF encoding at least one tumor antigen, wherein the RNA is codon optimized for human codon usage, wherein the at least one mRNA comprises an increased G/C content; and (ii) a PD-1 pathway inhibitor which is an antagonistic antibody against PD-L1, thereby anticipating 

The limitations of instant claims 40-47 are recited in claims 2-8 and 10 of the ‘920 patent.  Claims 30-34 and 38-39 are included in the rejection for the same reasons as presented in section 8 above.  Claim 37 is included for the same reasons as presented in section 9 above.


11. Claims 29-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 16/494422 (published as US 20200085944) alone, or in view of Barner et al. (US 2010/0291156; cited on IDS).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the claims of the ‘422 application.

The latter are directed to a method of treating cancer comprising administering to a subject: (i) at least one mRNA comprising at least one ORF encoding at least one tumor antigen; and (ii) a PD-1 pathway inhibitor (claims 42-43),
wherein the PD-1 pathway inhibitor is an anti-PD-1 antibody (claim 48),
wherein the tumor antigen is e.g. BRCA1/m (claim 59), and
wherein the RNA comprises several RNAs encoding epitopes from different tumor antigens (claim 60);
thereby anticipating at least instant claims 29-34 and 38-39.

Barner teaches that the tumor antigen-encoding RNA molecules for use as vaccines (e.g. claims 1-24) are advantageously codon-optimized and stabilized by increasing G/C content (e.g. [0656], and claim 12), and complexed with polycations, 

Claims 37 and 48-49 are included in the rejection for the same reasons as presented in section 9 above.  Claims 44-47 are included, because they recite obvious variations of administering the two agents.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



12. Conclusion: no claim is allowed.



13. The following references are noted of record as they are deemed to be pertinent to the present invention:

Commonly assigned copending applications USSN 16/326281, 16/094995, and 17/201764, published as US 20190185859, US 20190343942, and US 20210198649, respectively, disclose subject matter similar to the present invention, but the instant claims are neither anticipated nor made obvious by the currently copending claims. 


14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644